DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 06 May 2022.
Applicant’s arguments with respect to claim 7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (U.S. Pub. 2018/0226314) and Murugan et al. (U.S. Pub. 2015/0364816).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “the first surface of the substrate,” in which “the first surface” lacks antecedent basis.  For compact prosecution, it will be interpreted as “a first surface of the substrate.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-12, 14 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Pub. 2018/0226314).
Claim 1:  Chen et al. discloses a package comprising:
a substrate (10; Fig. 1, paragraph 21) including a first surface (101; Fig. 1, paragraph 21) and a second surface (102; Fig. 1, paragraph 21) opposing the first surface (101);
a conductive layer (15a; Fig. 1, paragraph 23) on the first surface (101) of the substrate (10) forming a set of antennas (15a; Fig. 1, paragraph 23);
a semiconductor die (14; Fig. 1, paragraph 24) forming communication channels (connections of 14 connected to each 15a) for each of the set of antennas (15a), each of the communication channels being electrically coupled to an associated antenna of the set of antennas (15a) by way of a redistribution layer (paragraph 21) that includes the substrate (10), the semiconductor die (14) being mounted on either the first surface (101) or the second surface (102) of the substrate (10);
a set of electrical contacts (portions of 10r adjacent to 10b; Fig. 1, paragraphs 21 and 22) on the second surface (102) of the substrate (10), the redistribution layer further coupling the set of electrical contacts (portions of 10r adjacent to 10b) to the semiconductor die (14) (paragraphs 22 and 24); and
a stiffening layer (13a and 13b; Fig. 1, paragraph 26) over the first surface (101) of the substrate (10), the stiffening layer (13a and 13b) forming gaps (gaps between 13a and 13b; Fig. 1) over each antenna of the set of antennas (15a) such that each antenna of the set of antennas (15a) is on an outer surface (101) of the package (Fig. 1).
Claim 2:  Chen et al. discloses the package of claim 1, wherein the stiffening layer (13a and 13b) is a metal stiffening layer (paragraph 31).
Claim 3:  Chen et al. discloses the package of claim 2, wherein the metal stiffening layer (13a and 13b) is electrically connected to grounded portions (paragraph 21) of the conductive layer (portions of 15a outside of Fig. 1) outside of the set of antennas (15a) (Fig. 1).
Claim 4:  Chen et al. discloses the package of claim 1, wherein the gaps (gaps between 13a and 13b) in the stiffening layer (13a and 13b) include separate apertures over each antenna of the set of antennas (15a) (Fig. 1).
Claim 6:  Chen et al. discloses the package of claim 1, wherein portions (portions of 15a outside of Fig. 1) of the conductive layer (15a) outside of the set of antennas (15a) are electrically coupled to a ground electrical contact (10r; paragraph 21) of the set of electrical contacts (portions of 10r adjacent to 10b) by way of ground conductors formed in the substrate (10) (Fig. 1).
Claim 9:  Chen et al. discloses the package of claim 1, wherein the semiconductor die (14) is mounted to the second surface (102) of the substrate (10) (Fig. 1).
Claim 10:  Chen et al. discloses the package of claim 1, further comprising a solder ball array (10b; Fig. 1, paragraph 22) on the set of electrical contacts (portions of 10r adjacent to 10b).
Claim 11:  Chen et al. discloses the package of claim 1, wherein the package is a moldless package (Fig. 1). 
Claim 12:  Chen et al. discloses the package of claim 1, wherein the substrate (10) is a laminate substrate (paragraph 21).
Claim 14:  Chen et al. discloses the package of claim 1, wherein the semiconductor die (14) is an integrated circuit (paragraph 24).  The recitation “providing radar functionality” has been considered and determined to be functional language, making the claim scope not distinguish over a semiconductor die capable of the functional language recitation.  See M.P.E.P. § 2114, and precedents cited therein.  
Claim 21:  Chen et al. discloses a package comprising:
a stiffening layer (13a and 13b; Fig. 1, paragraph 26) on a first surface (upper surface of 10r) of a redistribution layer (10r; Fig. 1, paragraph 21), the redistribution layer (10r) including a second surface (lower surface of 10r) opposing the first surface (upper surface of 10r) with a conductive layer (15a and/or 15b; Fig. 1, paragraph 23) on the first surface (101) forming a set of antennas (15a; Fig. 1, paragraph 23);
gaps (gaps between 13a and 13b; Fig. 1) through the stiffening layer (13a and 13b) over each antenna of the set of antennas (15a) such that each antenna of the set of antennas (15a) remains exposed on an outer surface (101) of the package (Fig. 1); 
a semiconductor die (14; Fig. 1, paragraph 24) on a die attach site (portion of 10r adjacent to 14; Fig .1) of the redistribution layer (10r);
wherein the semiconductor die (14) forms communication channels (connections of 14 connected to each 15a) for each of the set of antennas (15a),
wherein the semiconductor die (14) electrically couples the communication channels (connections of 14 connected to each 15a) of the semiconductor die (14) to the set of antennas (15a) of the conductive layer (15a) on the first surface (101) of the substrate (10) via the redistribution layer (10r) (Fig .1).
Claim 22:  Chen et al. discloses the package of claim 21, wherein the stiffening layer (13a and 13b) comprises a metal (copper; paragraph 31.
Claim 23:  Chen et al. discloses the package of claim 21, wherein the semiconductor die (14) includes a set of solder bumps (bumps between 14 and 10r; Fig. 1) forming electrical connections between the communication channels (connections of 14 connected to each 15a) of the semiconductor die (14) and the set of antennas (15a) of the conductive layer (15a) on a first surface (101) of the substrate (10).
Claim 24:  Chen et al. discloses the package of claim 21, wherein the redistribution layer (10r) electrically couples the semiconductor die (14) to a set of electrical contacts (portions of 10r adjacent to 10b; Fig. 1, paragraphs 21 and 22) on the second surface (lower surface of 10r) of the redistribution layer (10r).
Claim 25:  Chen et al. discloses the package of claim 23, further comprising solder balls (10b; Fig. 1, paragraph 22) on a set of electrical contacts (portions of 10r adjacent to 10b) on the second surface (lower surface of 10r) of the redistribution layer (10r) forming a ball grid array (Fig .1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claim 1 above, and further in view of Rice (U.S. Patent 6,624,003).
Claim 5:  Chen et al. discloses the package of claim 1, and further discloses the stiffening layer (13a and 13b) has a stiffening layer thickness between 0.2 mm and 0.6 mm as measured normal to the first surface (paragraph 28).
Chen et al. appears not to explicitly disclose the substrate has a substrate thickness between 0.1 millimeters (mm) and 1 mm as measured normal to the first surface.
Rice, however, discloses a substrate (10; Fig. 1, column 5, lines 34-65) having a thickness of about 0.025mm to about 1 mm (column 5, lines 34-65) as measured normal from the bottom surface.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. with the disclosure of Rice to have made the substrate has a substrate thickness between 0.1 millimeters (mm) and 1 mm as measured normal to the first surface in order to effectively form interconnects and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Claim 13:  Chen et al. discloses the package of claim 1.
Chen et al. appears not to explicitly disclose the substrate is a ceramic substrate.
Rice, however, discloses ceramic is a suitable material for the substrate (column 5, lines 34-65).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. with the disclosure of Rice to have made the substrate a ceramic substrate because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claim 1 above, and further in view of Murugan et al. (U.S. Pub. 2015/0364816).
Claim 7:  Chen et al. discloses the package of claim 1.  
Chen et al. appears not to explicitly disclose the communication channels include at least one transmit channel and at least one receive channel.
Murugan et al., however, discloses the communication channels (150; paragraph 20) include at least one transmit channel and at least one receive channel (paragraph 20).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. with the disclosure of Murugan et al. to have made the communication channels include at least one transmit channel and at least one receive channel in order to have more functionality.
Claim 8:  Chen et al. discloses the package of claim 1.
Chen et al. appears not to explicitly disclose the communication channels include at least three millimeter wave (mmWave) transmit channels and at least four mmWave receive channels.
Murugan et al., however, discloses the communication channels include (150; paragraph 20) at least three millimeter wave transmit channels and at least four millimeter save receive channels (paragraph 20).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. with the disclosure of Murugan et al. to have made the communication channels include at least three millimeter wave (mmWave) transmit channels and at least four mmWave receive channels in order to have more functionality.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. 2018/0226314) in view of Murugan et al. (U.S. Pub. 2015/0364816).
Claim 20:  Chen et al. discloses a package comprising:
a substrate (10; Fig. 1, paragraph 21) including a first surface (101; Fig. 1, paragraph 21) and a second surface (102; Fig. 1, paragraph 21) opposing the first surface (101);
a conductive layer (15a; Fig. 1, paragraph 23) on the first surface (101) of the substrate (10) forming a set of antennas (15a; Fig. 1, paragraph 23);
a semiconductor die (14; Fig. 1, paragraph 24) forming communication channels (connections of 14 connected to each 15a) for each antenna of the set of antennas (15a), each of the communication channels (connections of 14 connected to each 15a) being electrically coupled to an associated antenna of the set of antennas (15a) by way of a redistribution layer (paragraph 21) that includes the substrate (10), the semiconductor die (14) being mounted on either the first surface (101) or the second surface (102) of the substrate (10);
wherein the communication channels (connections of 14 connected to each 15a) are millimeter wave (mmWave) channels;
a set of electrical contacts (portions of 10r adjacent to 10b; Fig. 1, paragraphs 21 and 22) on the second surface (102) of the substrate (10), the redistribution layer further coupling the set of electrical contacts (portions of 10r adjacent to 10b) to the semiconductor die (14) (paragraph 22 and 24);
wherein portions of the conductive layer (portions of 15a outside of Fig. 1) outside the antennas (15a) are electrically coupled to a ground electrical contact (10r; paragraph 21) of the set of electrical contacts (portions of 10r adjacent to 10b) by way of ground conductors formed on the substrate (10);
a solder ball array (10b; Fig. 1, paragraph 22) over the set of electrical contacts (portions of 10r adjacent to 10b), the solder ball array (10b) forming a flip chip ball grid array (FCBGA) (paragraphs 22 and 24); and
a metal stiffening layer (13a and 13b; Fig. 1, paragraph 26) adhered to the first surface (101) of the substrate (10) and electrically connected to grounded portions of the conductive layer (portions of 15a outside of Fig. 1) outside the antennas (15a), the metal stiffening layer (13a and 13b) forming gaps (gaps between 13a and 13b; Fig. 1) over each antenna of the set of antennas (15a) such that each antenna of the set of antennas (15a) is on an outer surface (101) of the package (Fig. 1).
Chen et al. appears not to explicitly disclose the communication channels include at least one millimeter wave (mmWave) transmit channel and at least one mmWave receive channel.
Murugan et al., however, discloses the communication channels (150; paragraph 20) include at least one millimeter wave transmit channel and at least one millimeter wave receive channel (paragraph 20).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. with the disclosure of Murugan et al. to have made the communication channels include at least one millimeter wave (mmWave) transmit channel and at least one mmWave receive channel in order to have more functionality.

Response to Arguments
Applicant's arguments filed 06 May 2022 have been fully considered but they are not persuasive. 
Applicant contends elements 13a and 13b do not form a layer because they are individual elements.
Examiner notes that even though elements 13a and 13b are individual elements, those individual elements form a layer.  For example, applicant’s specification discloses antennas 122 and 124 that are individual antennas and discloses conductive antenna layer 120 has antennas 122 and 124 (Fig. 1A, paragraph 20).  Therefore, a layer can be made of individual elements.
Applicant contends elements 13a and 13b are not stiffening mechanisms.
Examiner notes that elements 13a and 13b do not have to be labeled as stiffening mechanisms in order for them to provide stiffening.  Since elements 13a and 13b can made of copper (paragraph 31) and Applicant’s specification discloses the stiffening layer can be made of copper (paragraph 29), elements 13a and 13b would be a stiffening layer.
Applicant contends elements 13a and 13b are not over element 15c.
Examiner notes that elements 15a are interpreted as the claimed antennas and elements 13a and 13b are over elements 15a (Fig. 1).
Applicant contends elements 15a and 15b are on the inside of the semiconductor package device and not on the outside of the semiconductor package, and therefore are not on an outer surface of the package. 
Examiner notes the claims do not require the antenna be on the inside of the package, rather on an outer surface of the package.  Applicant’s Fig. 1A shows that antennas 122 and 124 are on the upper surface of redistribution layer 110, and stiffening layer 160 is formed on the upper surface of redistribution layer 110.  Elements 15a and 15b are therefore on an outer surface of the package, as Applicant’s antennas 122 and 124 are on the outer surface of the package 100.
Applicant contends Chen et al. in paragraph 21 teaches substrate 10 may include “an interconnection structure 10r” or “a grounding element,” not both.
Examiner notes paragraph 21 of Chen et al. discloses the interconnect structure 10r can be a redistribution layer or a grounding element.  Chen et al. therefore discloses the interconnect structure 10r can be a grounding element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815